Citation Nr: 0603278	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  04-37 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to April 
1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied a claim for service connection 
for type 2 diabetes mellitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
when further action is required on his part.

REMAND

In the opinion of the Board, additional development is 
necessary. 

The veteran seeks service connection for this disease because 
of his exposure to herbicides during service.  The RO denied 
the claim because the record failed to show a sufficient 
diagnosis for the disease.  

A veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents during such service, 
absent affirmative evidence to the contrary.  38 U.S.C.A. § 
1116(a) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2005).  
Service connection based on herbicide exposure will be 
presumed for type 2 diabetes mellitus that becomes manifest 
to a compensable degree at any time after service. 38 
U.S.C.A.
§ 1116(a)(2) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2005).
 
The veteran's service records show that he served in a ground 
combat unit in the Republic of Vietnam from August 1966 to 
April 1967.  

The veteran stated that he has been treated for type 2 
diabetes mellitus since February 2002 by Dr. Steven L., a 
private physician, and is presently taking metformin for 
diabetes mellitus.  The record contains a statement dated in 
November 2002 signed by this physician.  The statement is on 
plain paper listing several "evaluations."  The following 
evaluation is circled: "The veteran's diabetes mellitus 
requires insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet."  No other remarks or data are 
present.  In correspondence in December 2001, the physician 
noted the veteran had "impaired glucose tolerance."

The record also contains extensive treatment records, 
laboratory reports, and correspondence from two physicians 
covering periods of May 1987 to June 2003 and July 1996 to 
March 2003.  Significantly, none of these records contains 
any mention of diabetes, or diabetes-related medications, or 
diet restrictions.  

In light of the ambiguities and conflicts in the current 
evidence, a VA examination would be helpful. A medical 
examination or medical opinion is necessary if the evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim; but it contains evidence of a 
current diagnosis, evidence that the claimed disease 
manifested following the required presumptive service, and 
evidence indicating the claimed disease is associated with 
service.  
38 C.F.R. § 3.159 (2005).  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining proper authorization from 
the veteran, obtain copies of all relevant 
medical records from Dr. Steven L. from 2003 
to the present. 

2.  Also request that the veteran provide a 
summary from his pharmacy regarding his 
current prescriptions.  
	
3.  Schedule the veteran for an examination 
to assess whether the veteran has diabetes 
mellitus and to discuss whether any condition 
is type 1 or type 2.  Provide the claims 
folder to the examiner for review.  The 
examiner should conduct all the necessary 
tests.  The examiner should also discuss Dr. 
L.'s December 2001 correspondence describing 
"impaired glucose tolerance" and should 
discuss what role, if any, this has in any 
diagnosis of diabetes mellitus. 

4.  Then, readjudicate the claim for service 
connection for diabetes mellitus.  If the 
decision remains adverse to the appellant, 
provide him and his representative with a 
supplemental statement of the case and the 
appropriate opportunity to respond thereto.  
Then, return the case to the Board for its 
review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The RO must treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


